DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer filed on 06 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10454690 has been reviewed and is accepted. The terminal disclaimer has been recorded. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Bossert (Reg. No. 79,688) on August 6, 2021.

Claims

The application has been amended as follows:

Regarding claim 21: (Currently Amended) A system, comprising:
one or more processors; and
memory comprising computer-executable instructions that, in response to being executed by the one or more processors, cause the system to:
obtain a digital certificate from a computer system;
detect, in [[a ]]the digital certificate, a pointer to a remote certificate information store, the pointer comprising a Uniform Resource Identifier (URI), the remote certificate information store comprising usage information associated with the digital certificate, the usage information conforming to an X.509 schema, wherein the digital certificate includes additional information indicating a plurality of remote certificate information stores of which the remote certificate information store is a member;
providing a request to the remote certificate information store for usage information based at least in part on the pointer;
obtain the usage information from one of the plurality of remote certificate information stores, the usage information comprising information indicating a number of times the digital certificate may be used to assert an identity;
generate, based at least in part on the usage information, a determination whether to trust the digital certificate; and
perform an operation in accordance with the determination, the operation including:
establishing a trusted session with the computer system,
terminating the trusted session, or
reporting information to a certificate authority.

Regarding claim 22: (Currently Cancelled)

Regarding claim 23: (Currently Cancelled)

Regarding claim 27: (Currently Amended) A non-transitory computer-readable storage medium, comprising executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to establish a secure communications session with a second computer system by at least:
obtaining a digital certificate from the second computer system;
detecting a pointer to usage information associated with the digital certificate, the pointer comprising a Uniform Resource Identifier (URI), the usage information maintained in a remote certificate information store, the usage information:
indicating a constraint on the digital certificate; and
comprising information indicating a number of times the digital certificate may be used to assert an identity;
providing a request to the remote certificate information store for the usage information based at least in part on the pointer, the usage information conforming to an X.509 schema;
determining whether the digital certificate is valid based at least in part on a response to the request; and
as a result of the determining, performing an associated operation that includes:

terminating the trusted session, or
reporting information to a certificate authority.

Regarding claim 28: (Currently Cancelled)

Regarding claim 34: (Currently Amended) A computer-implemented method, comprising: obtaining a request to modify usage information of a digital certificate, wherein the digital certificate comprises a pointer to a remote certificate store the pointer comprising a Uniform Resource Identifier (URI);
determining that the request is valid;
based at least in part on the pointer, determining a location of the remote certificate information store;
providing updated usage information, the usage information indicating a number of times the digital certificate may be used to assert an identity, to the remote certificate store, the usage information conforming to an X.509 schema, wherein the remote certificate store updates the usage information of the digital certificate based at least in part on the provided usage information; and
performing a related operation that includes:
establishing a secure communications session,
ending the secure communications session, or
reporting the updated usage information to an entity that maintains and updates information stored in the remote certificate store.
Regarding claim 42: (Currently New) The system of claim 21, wherein the pointer to the remote certificate store is contained within an extended use field of the digital certificate.

Regarding claim 43: (Currently New) The system of claim 21, wherein the digital certificate contains a second pointer, the second pointer identifying a storage location indicating the number of times the certificate may be used.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21, 24-27 and 29-43 are considered allowable.

The Prior Art Akehurst et al. US Patent Application Publication No. 2013/0254535 teaches a computer uses the information included within a digital certificate to obtain a current date and time value from a trusted extrinsic trusted source and the computer compares the obtained current date and time value to a validity period included in the digital certificate to determine if the digital certificate is expired. The information included within the digital certificate specifying an extrinsic source for the current date and time value can be included in an extension of the digital certificate, and the information can specify a plurality of extrinsic sources.



The Prior Art KENT US Patent Application Publication No. 2017/0279784 teaches a method includes receiving, from a certificate requestor: a request for a public key certificate and a list of a plurality of distribution addresses. The request may include a public key for the certificate requestor. The plurality of distribution addresses may belong to a plurality of third parties. The method further includes verifying an identity of the certificate requestor, and, in response to verifying the identity of the certificate requestor, retrieving a public key from the request for the public key certificate. The method may also include, in response to verifying the identity of the certificate requestor, generating the public key certificate and signing the public key certificate. The public key certificate may include the public key. The method may also include transmitting the signed public key certificate to the certificate requestor and the plurality of distribution addresses.
The instant application is allowable over Akehurst et al., MODI et al. and KENT described above, either singularly or in combination, due to the instant application teaching a different and detailed digital certificates include pointers to remote certificate information stores that maintain usage information associated with digital certificates. The pointers provide a mechanism for enabling the remote certificate information stores to be queried for usage information associated with a particular digital certificate. The usage information can be used to determine a validity of the digital certificate.

The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of “detect, in the digital certificate, a pointer to a remote certificate information store, the pointer comprising a Uniform Resource Identifier (URI), the remote certificate information store comprising first information indicative of a constraint on the use of usage information associated with the digital certificate, the usage information conforming to an X.509 schema, obtain the first usage information from one of the plurality of remote certificate information stores, the usage information comprising information indicating a number of times the digital certificate may be used to assert an identity; perform an operation in accordance with the determination, the operation including: establishing a trusted session with the computer system, terminating the trusted session, or reporting information to a certificate authority” as recited in independent claims 21, 27 and 34 in combination with the remaining elements of the claim as a whole.

Therefore the claims of the instant application are allowable over the cited prior art.
[AltContent: textbox ()]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  










/FAHIMEH MOHAMMADI/   Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439